PER CURIAM.
Guy J. Duhaime appeals the dismissal of his civil action against his siblings, Brenda Duhaime and Cecile Stewart. Mr. Du-haime sued his siblings in Hernando County, claiming that they cheated him out of an inheritance. The trial court dismissed the claim, finding that venue was improper and that a similar lawsuit had previously been filed and dismissed in Polk County. We reverse.
If venue is improper, transfer, rather than dismissal is the proper remedy. Ki-netiks.Com, Inc. v. Sweeney, 789 So.2d 1221, 1222 (Fla. 1st DCA 2001). The pre-clusive effect of the Polk County case, if any, should be determined by the transferee court as the record contains nothing about the earlier case other than a vague reference to its existence.
REVERSED and REMANDED.
SAWAYA, ORFINGER and LAWSON, JJ., concur.